Citation Nr: 1042852	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neurologic disorder 
of the right lower extremity, to include as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for a neurologic disorder 
of the left lower extremity, to include as secondary to service-
connected diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for vaginitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant became a member of the Arizona Army 
National Guard in February 2000, and participated in verified and 
unverified periods of active duty, active duty for training 
(ADT), and inactive duty training.  She served her initial period 
of ADT from March 2000 to July 2000.  The appellant also served 
on active duty from September 2003 to July 2004, when she was 
given a disability discharge.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office (RO).  
In January 2007, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the RO.  
A transcript of this hearing has been included in the claims 
folder.

In September 2007, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
appellate review.

The appellant has appealed the initial evaluations that were 
assigned to the diabetes mellitus and vaginitis disabilities when 
service connection was granted.  The appellant is, in effect, 
asking for higher ratings effective from the date service 
connection was granted.  Thus the guidance of Fenderson v. West, 
12 Vet. App. 119 (1999) is for application.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service connection 
to the present for each of these initial increased rating claims 
on appeal.

While the case was in remand status, the RO issued a rating 
decision, in January 2010, that increased the initial rating for 
the vaginitis disability from zero percent to 10 percent, 
effective from September 2004.  However, it is presumed that the 
appellant was seeking the maximum benefit allowed by law and 
regulation for that disability, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the increase in the evaluation of the vaginitis 
disability did not represent the maximum rating available for the 
condition, the appellant's claim remained in appellate status.  

The January 2010 rating decision also reflects a grant of service 
connection for diabetic gastroparesis; a noncompensable 
evaluation was assigned, effective from July 2008.  As the 
appellant had apparently not filed any Notice of Disagreement 
(NOD) with that evaluation or with that effective date as of the 
March 2010 transfer to the Board, and, as the time to appeal has 
yet to run its course, the matter is not before the Board.  

The RO limited the right and left lower extremity issues on 
appeal to service connection for cramps.  In the context of the 
current claims for service connection for her right and left 
legs, the appellant has complained of numbness, tingling, pulling 
sensations, pain, and tightness in her legs (as reflected in her 
Army January 2004 report of medical history and her in post-
service treatment records).  Because the record reflects findings 
of paresthesias and diabetic neuropathy, and because paresthesia 
and diabetic neuropathy are neurological disorders, the Board 
finds that the appellant's claims for right and left lower 
extremity contemplate neurological conditions.  Brokowski v. 
Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (stating that, when determining the scope 
of a claim, the Board must consider "the claimant's description 
of the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary obtains in 
support of that claim").  Therefore, the issues on appeal are as 
reflected on the first page, above.


In February 2010, the appellant submitted additional evidence 
directly to the Board concerning her claims.  This evidence 
consisted of copies of medical records from her VA and private 
treating health care providers.  The appellant's representative 
has submitted a written waiver of review of that evidence by the 
RO.  Therefore referral to the RO of the evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.

The October 2009 VA neurologist opinion indicates that the 
appellant had suffered a stroke, with resultant left upper 
extremity neurologic deficits, and that the stroke was 
etiologically related to the appellant's service-connected 
diabetes mellitus disability.  Thus, the issue of 
entitlement to service connection for left upper extremity 
residuals of a stroke, including as due to the service-
connected diabetes disability, has been raised by the 
record, but that issue has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over that 
issue, and it is referred to the RO for appropriate 
action. 

The issues of increased initial evaluations for the service-
connected diabetes mellitus and vaginitis disabilities are herein 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action by 
the appellant is required.



FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has 
peripheral neuropathy of the lower right extremity which is 
attributable to her service-connected diabetes mellitus (DM) 
disability.

2.  It is at least as likely as not that the Veteran has 
peripheral neuropathy of the lower right extremity which is 
attributable to her service-connected diabetes mellitus 
disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was 
incurred in or aggravated by service or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2010).

2.  Peripheral neuropathy of the left lower extremity was 
incurred in or aggravated by service or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Given the fully favorable decision on the matter of service 
connection for right and left lower extremity diabetic peripheral 
neuropathy contained herein, the Board finds that any defect in 
the notice or assistance provided to the Veteran in relation to 
that issue constitutes harmless error.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Where a service-connected disability aggravates a 
non-service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The appellant is service-connected for diabetes mellitus, 
effective from  July 2004.  Review of the Veteran's service 
medical records reveals that she was diagnosed with diabetes 
mellitus in November 2003.  She underwent a Medical Evaluation 
Board (MEB) examination in January 2004; the associated report of 
medical history indicates that she complained of numbness or 
tingling.  The examining physician stated that the appellant had 
numbness in both hands and feet attributed to diabetes.  Medical 
records from the Good Samaritan Regional Medical Center reveal 
that she had previously complained of muscle cramping in her legs 
in September 2003.  

After the appellant's July 2004 discharge from active duty, she 
was treated at East Valley Family Medical Center.  A September 
2004 note states that she was complaining of persistent night 
cramps of both lower extremities.  She was given a prescription 
for quinine sulfate and this medication was to be taken at 
bedtime.  A May 2006 letter from a nurse practitioner at this 
facility states that the appellant presently had a history of 
some leg cramps for which she was taking medication.  The nurse 
further stated that the appellant was also having some pain in 
the legs which was probably diabetic neuropathy.  Her private 
endocrinologist at the East Valley facility referred her for a 
nerve conduction study (NCS) for evaluation of diabetic 
peripheral neuropathy in June 2006.  The June 2006 NCS report 
states that the study was abnormal, and that the study results 
were consistent with diabetic polyneuropathy characterized by 
mild nerve conduction abnormalities.

The appellant underwent a VA neurological examination in October 
2009; the examiner reviewed the claims file and medical records.  
The appellant complained of left lower extremity numbness on a 
daily basis.  She reported difficulty walking due to her left leg 
giving out with resultant falling or tripping.  On physical 
examination, there was a 60 percent deficit in light touch and 
vibratory sense in the left toes.  She exhibited delayed rapid 
alternating movements and foot tapping on the left side.  The 
examiner rendered a diagnosis of cerebral infarction in the right 
brain thalamus.  The examiner stated that the appellant had had a 
stroke sometime between February 2004 and June 2006, and 
indicated that the stroke was etiologically related to the 
service-connected diabetes mellitus disability.

As previously noted, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either proximately caused 
by or proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a non-service-
connected condition, a veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Aggravation will 
be established by determining the baseline level of severity of 
the non-service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  The present case 
predates the regulatory change.  Given what appear to be 
substantive changes, our analysis of secondary service connection 
in the present appeal considers the version of 38 C.F.R. § 3.310 
in effect before the change, which version is more favorable to 
the claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

Here, the Board finds that the evidence of record is at least in  
relative equipoise as to whether the Veteran has neurological 
manifestations in the lower extremities related to diabetes 
mellitus.  The Board observes that there is conflicting medical 
evidence in the record as to nature of the appellant's lower 
extremity complaints; there is evidence indicating diagnoses of 
diabetic neuropathy or stroke-related paresthesias, and there is 
evidence indicating no diagnosis of a neurological disorder (VA 
examination report of March 2008).  Military and private reports 
show clinical notations of paresthesias or neuropathy attributed 
to diabetes mellitus.  In addition, there is a competent medical 
opinion that some of the appellant's neurological complaints in 
her left leg are related to a stroke that was caused by the 
diabetes disability.  Where there exists at least an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the Veteran 
shall prevail upon the issue.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, supra.  

Thus, the Board finds that it is at least as likely as not that 
the appellant has peripheral neuropathy in each lower leg that is 
etiologically related to the service-connected diabetes mellitus 
disability.  Therefore, the Board finds that service connection 
for peripheral neuropathy of the right lower extremity and the 
left lower extremity is warranted, resolving reasonable doubt in 
favor of the Veteran.


ORDER

Service connection for peripheral neuropathy of the right lower 
extremity is granted.

Service connection for peripheral neuropathy of the left lower 
extremity is granted.


REMAND

The Board remanded the case for additional development in 
September 2007.  Thereafter, VA and private medical records were 
obtained and added to the claims file.  In addition, the 
appellant underwent VA skin examinations in February 2008, and 
September 2009.  Based on the evidence added to the claims file 
after the September 2007 Board remand, the AMC issued a rating 
decision, in January 2010, which increased the initial evaluation 
for the vaginitis disability from zero percent to 10 percent 
under the provisions of Diagnostic Code (DC) 7611.  

Thirty percent is the maximum schedular rating available under DC 
7611.  As previously noted, it is presumed that the appellant was 
seeking the maximum benefit allowed by law and regulation for 
this disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the 
increase in the evaluation of the vaginitis disability did not 
represent the maximum rating available for the condition, the 
Veteran's claim remained in appellate status.  

However, the AMC failed to issue a Supplemental Statement of the 
Case (SSOC) as to this issue.  Since the additional evidence in 
question is neither duplicative of other evidence nor irrelevant, 
and since an SSOC pertaining to that evidence was not issued, 
this evidence must be referred back to the AMC/RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 20.1304.  

Review of the evidence of record reveals that, in December 2007, 
the appellant submitted a written statement in which she informed 
VA that she was receiving Social Security Administration (SSA) 
disability benefits and that VA could obtain those records.  
Furthermore, during her March 2008 VA medical examination, the 
appellant reported that she was in receipt of SSA disability 
benefits.  SSA records may contain pertinent information relating 
to the appellant's increased rating claims.  See, e.g., Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  However, the AMC 
apparently did not seek to obtain any copies of the medical 
records upon which the disability award and/or continuing 
benefits were based.  This should be rectified on remand.

The appellant has been assigned an initial 20 percent evaluation 
for her service-connected diabetes mellitus, effective in July 
2004.  Diabetes mellitus is evaluated under  38 C.F.R. § 4.119, 
DC 7913, and a 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent rating is warranted under DC 7913 for diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  

A 100 percent rating is warranted for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  DC 7913.

The medical evidence of record reflects that the appellant was 
treated for ketoacidosis while in service when her diabetes was 
initially diagnosed.  In June 2007, she was treated in a VA 
hospital for ketoacidosis.  Private medical records reflect 
treatment for ketoacidosis in August 2007.  She was hospitalized 
at Maryvale Hospital for a primary diagnosis of ketoacidosis in 
June 2008.  The January 2010 SSOC does not reflect consideration 
of all of these documented dates of treatment for ketoacidosis.  
Also, there is no indication in the record whether the clinical 
findings of hydronephrosis are related to the diabetes mellitus 
disability.

Furthermore, complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to support a 
100 percent rating.  Noncompensable complications are deemed part 
of the diabetic process under Diagnostic Code 7913, Note (1).  
However, the AMC, in its January 2010 rating decision, apparently 
added diabetic gastroparesis as a separate disability and 
assigned a zero percent evaluation for that condition.  Initial 
zero percent evaluations were also assigned in the January 2010 
rating decision for the diabetes-related complications of urinary 
tract infections and dry skin.  

On remand, there must be adherence to the dictates of Diagnostic 
Code 7913, including Note (1).  In addition, all the evidence of 
record must be considered.

The appellant was last afforded a VA examination to assess the 
extent and severity of her diabetes disability in March 2008.  
The evidence of record indicates that the Veteran's diabetes 
disability may have increased in severity since that VA 
examination conducted almost three years ago.  Therefore, the 
Board finds that another VA examination is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159 and 
any other applicable legal precedent has been 
completed.  

2.  Contact the appellant to obtain the names 
and addresses of all VA, private or other 
government health care providers and 
treatment centers where she has been treated 
for any diabetes-related condition since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain those 
records that have not been previously 
secured.

3.  Contact SSA to obtain official 
documentation of any pertinent application 
for benefits filed by the appellant, 
including the List of Exhibits associated 
with any SSA decision, as well as copies of 
all of the medical records upon which any 
decision concerning the appellant's 
original/continuing claim(s) for benefits was 
based.  All of these records are to be 
associated with the claims file.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts made.  
The appellant and her representative should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

5.  After completing any additional 
notification and/or development action deemed 
warranted by the record, arrange to have the 
appellant undergo an endocrinology 
examination in order to determine the nature, 
severity and extent of all manifestations of 
the diabetes mellitus disability.  The claims 
file must be available for review by the 
examiner in conjunction with the examination, 
and the report should state that such review 
has been accomplished.  

The examiner should consider the 
information in the claims file and the data 
obtained from the examination to provide an 
opinion as to the diagnosis, severity, and 
extent of all manifestations of diabetes 
mellitus found.  All necessary tests and 
studies should be conducted.  

The examiner should record appellant's body 
weight and describe any change in weight 
since 2004.  The examiner should describe 
in detail the incidence and frequency, if 
any, of episodes of ketoacidosis or 
hypoglycemic reactions (i.e., daily, 
weekly, monthly), and the measures taken 
for their prevention as well as the type 
and frequency of treatment required for her 
diabetes (i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof).

The examiner should describe in detail the 
effect, if any, the diabetes mellitus has 
on appellant's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational activities 
and other regulation of activities); 
whether insulin injections are required, 
and if so, their frequency and dosages; 
whether oral hypoglycemic agents are 
required, and if so, their dosages; the 
degree of control achieved in response to 
medication (i.e., is the diabetes well-
controlled, poorly-controlled, 
uncontrolled); whether restricted diet is 
required; and whether there is progressive 
loss of weight and strength, and if so, the 
extent and severity thereof.

The examiner should record, if any, 
specific complaints concerning diabetic 
complications involving the skin, eyes, 
nervous system, heart, peripheral blood 
vessels, or renal system, and the appellant 
should be examined for diabetic 
complications.  The examiner should 
describe in detail the nature and severity 
of any complications, such as diabetic 
retinopathy, nephropathy, vascular 
deficiencies/arteriosclerosis, neuropathy, 
fungal infection, etc.  In the event there 
are no diabetic complications, the examiner 
should so state.  However, if there are 
significant diabetic complications, the 
appellant should be scheduled for all 
indicated additional examinations, such as 
neurologic, ophthalmologic, cardiovascular, 
peripheral vascular, dermatologic, renal, 
etc., in order to evaluate the nature and 
severity of all said diabetic 
complications.  Again, these additional 
tests are to be scheduled only if the 
appellant will report and the endocrine 
examiner concludes that these complications 
are of sufficient severity to require such 
additional examination.

6.  Review the claims file and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examiner report(s).  If any 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.

7.  If any additional development is 
necessary to re-adjudicate the issue, 
especially in light of any newly received 
records, that development should be done.

8.  Thereafter, re-adjudicate the 
appellant's increased rating claims on 
appeal.  The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate laws and regulations.

9.  If either benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


